Title: To Thomas Jefferson from James Madison, 11 August 1802
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Orange Aug. 11. 1802
          
          I reached home just before dark this evening, after the most fatiguing journey I ever encountered, having made the tour I proposed over the mountains, and met with every difficulty which bad roads & bad weather could inflict. As this must be at the Court House early in the morning, I have only time to inclose you some despatches from Mr. Livingston which I recd. the night before I left Washington, and decyphered on the journey, with some others which I found here on my arrival & have but slightly run over. The inclosed patent may be sent with your signature to the office without returning thro’ my hands. Your favor of the 30th. Ult: I also found here on my arrival.
          Yrs with respectful attachment
          
            James Madison
          
        